 In the Matter of THE INTERNATIONAL NICKEL COMPANY, INC.andSQUARE DEAL LODGE No. 40, AMALGAMATED ASSOCIATION OF IRON,STEEL AND TIN WORKERS OF NORTH AMERICA, THROUGH STEELWORKERS ORGANIZING COMMITTEECase No. R-640SECOND SUPPLEMENTAL DECISION AND CERTIFI-CATION OF REPRESENTATIVESNovember 9, 19.39On February 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election 1 in the above-entitled case.On February 13, 1939,the Company petitioned the Board to modify the Supplemental De-cision and Second Direction of Election so as to provide that the listof employees eligible to vote in the election should be those employedby the Company during the pay-roll period immediately precedingissuance of the Second Direction of Election.On February 15', 1939,the Board issued ,in order denying this petition.Thereafter, ex-ceptions to the Supplemental Decision and Second Direction ofElection were filed by the Lodge.These exceptions alleged that theBoard had erred in not directing a run-off election to determinewhether or not the employees desired to be represented by the Lodge,and requested an amendment to the Second Direction of Election toso direct.On February 25, 1939, the Board issued an order overrul-ing and denying the. exceptions and request of the Lodge, and amend-ing its. Second Direction of Election by striking therefrom the words"within twenty (20) days from the date of this Direction," and sub-stituting therefor the words "within fifty (50) clays from the date ofthis Direction."Pursuant to the Second- Direction of Election, as amended, an elec-tion by secret ballot was conducted on March 16, 1939, atIuntington,West Virginia,' under the direction and supervision of the RegionalDirector for the Ninth Region (Cincinnati, Ohio).On April 3, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,1 11 N. L.R. B. 97.17 N. L. R. B., No. 35.458 THE INTERNATIONAL NICKEL COMPANY, INC.459as amended, issued and duly served upon the parties an IntermediateReport on the election.As to the results of the secret ballot, the Regional Director reportedas follows :Number of alleged eligible voters-----------------------------805Number of ballots placed in ballot box------------------------ 767Number of unchallenged ballots for Square Deal Lodge No. 40__ 374Number of unchallenged ballots for Nickel Alloy EmployeesAssociation, Inc------------------------------------------- 273Number of unchallenged ballots for neither------------------49Number of challenged ballots--------------------------------66Number of blank ballots------------------------------------2Number of disputed ballots---------------------------------3Among the 66 persons whose right to vote was challenged, 21 werechallenged by the agents of the Board in charge of the election.Thirteen of these voters were not on the list of eligible voters sub-mitted by the Company. At a prior election, held May 24, 1938, thesemen were eligible -to vote, but the Company now alleged that theirpositions no longer existed because of the introduction of labor-savingmachinery.The Regional Director held that these men had beenpermanently laid off by the Company and that, therefore, their votesshould be deducted from the total number of votes cast.He furtherheld that eight men who appeared at the polls and were challengedby the Board's agents were ineligible under the terms of the Board'sSupplemental Decision and Direction of Election.2Deducting theballots of these 21 ineligible voters from the 767 ballots cast, and inaddition, deducting the 3 disputed ballots, which were void becausemarked in such a manner as to be capable of identification, and the2 blank ballots, the Regional Director found that the corrected totalnumber of ballots cast was 741, and recommended that the Lodge becertified by the Board as exclusive representative.On April 6, 1939, objections to the Intermediate Report on theballot were filed both by the Nickel Alloy Employees Association andby the Company. On April 18, 1939, the Company filed -an- ampli-fication of its objections. These objections to the Intermediate Reporton the conduct of the ballot were overruled by the Regional Directoron dune 19, 1939, whereupon the Company filed a motion for a re-port on the objections, which motion was granted by the Board onAugust 5, 1939.On August 12, 1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, accordingly issued and duly servedupon the parties his Report on Objections.The objections alleged,in substance, that (1) the Lodge received the votes of less than amajority of the total number of employees in the plant and less than2 11 N. L.R. B. 97. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDamajority of the eligible voters, (2) two of the disputed ballotsclearly designated a choice and should have been counted for theorganization so designated, (3) the disputed and blank ballots shouldhave been counted in determining the total number of votes cast, (4)all the challenged ballots should have been considered by the RegionalDirector, (5) the votes of Lucien P. Nicholas, Harry Patterson, W. L.Thornton, J. M. Carr, Charles W. Eastham, N. N. Patton, CreathPeyton and John F. Sayre should have been counted, (6) the Board'sSupplemental Decision and Second Direction of Election of Febru-ary 6, 1939, erred in redefining the appropriate unit so as to excludeassistant foremen, subforemen, substitute foremen, leadmen, annealers,rollers,melters, picklers, hammermen, mill clerks and inspectorswithout notice that such redefinition was contemplated and withouta hearing on the propriety of such redefinition, (7) 27 employees havebeen permanently laid off and a "large number" of new men employedbetween the date for determining eligibility to participate in theelection set by the Board and the date of the election, (8) the failureof the Board to clarify the question of whether the character of workperformed after the eligibility date affected eligibility to vote causedconfusion among the employees and impeded a fair election, (9) lackof clarity in the Board's Supplemental Decision and Second Directionof Election as to the eligibility of certain rollers and annealers re-sulted in confusion among the employees deterring employees fromvoting and impeding a fair election.With respect to the first objection, the Board has repeatedly re-jected an interpretation of Section 9 (a) of the Act such as the Com-pany here urges, requiring a labor organization to obtain a majorityof those eligible to vote as a prerequisite to exclusive recognition, andhas held that Section 9 (a) entitles a labor organization to suchrecognition if it receives a majority of the votes cast at an electionwithin an appropriate unit.3As to the second and third objections, the disputed ballots werenot cast in the manner required by the rules of the election, althoughthe election rules were prominently printed upon each ballot.Theseballotswere capable of identification and should not be counted.Neither should blank, spoiled, or void ballots be counted in determin-ing the total number of votes cast in the election 4As to the fourth objection, no purpose would have been served hadthe Regional Director considered all the challenges in addition to8 See, for example,Matter of R. C. A. Manufacturing Company, Inc.andUnited ElectricalRadio Workers of America,2 N. L. R. B. 168. SeeVirginian Ry. Co. v. System Federa-tion,300 U. S. 515.4Matter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel andTin Workers, 4 N. L.R. B. 55;Matter of Calumet Steel Division of Borg-WarnerCorpo-rationandSteel Workers Organizing Committee, 7 N.L. R. B. 340. THE INTERNATIONAL NICKEL COMPANY, INC.461those made by the agents of the Board, since the challenges made bythe parties could not possibly affect the election results.As to the fifth objection, the challenges in question require thatwe construe the language of the Supplemental Decision and SecondDirection of Election.We think it clear from a consideration ofthat Decision that Lucien P. Nicholas, Harry Patterson, W. L. Thorn-ton, J. N. Carr, and John F. Sayre were within excluded categoriesof employees and were ineligible to vote.On the other hand, CharlesW. Eastham, N. N. Patton, and Creath -Peyton were eligible andtheir votes should have been counted.As the Regional Director noted,however, the ballots of these individuals cannot affect the outcome ofthe election.With respect to the sixth objection, the Board stated in its Supple-mental Decision,"However, in order to avoid any similar confusion at the newelection, it becomes necessary to clarify and redefine the appro-priate unit for collective bargaining, the members of which willbe eligible to participate in the new election.In clarifying and redefining the unit the Board made no change inthe unit which it had previously determined to be appropriate.6 Con-fusion having arisen as to the meaning of the term "others in a super-visory position," as used in the Board's first Direction of Election,the Board was merely stating the exact meaning of that term. Inaddition, it should be pointed out that the Company, as .evidenced bythe testimony of its officials and the statements of its counsel, fromthe first point in the controversy took the position that all leadmenshould be treated in the same manner as to eligibility and consideredthe primary problem one of the eligibility of a class of employees,rather than a series of individual cases.7The substance of the seventh objection has previously been con-sidered by the Board. On February 13, 1939, the Company petitionedthe Board to modify its Supplemental Decision and Second Directionof Election so as to provide that eligibility to participate in the elec-tion would be determined by a more recent pay-roll date. This mo-tion, after due consideration, was denied by the Board.With regard to the eighth and ninth objections, it is sufficient tonote that the Company did not, between the date of the issuance ofthe Board's Supplemental Decision and Second Direction of Election5 11 N.L. It. B. 97, at 99.7 N. L. R. B. 46.7 Thus. in a Memorandum Brief, filed for the use of the Trial Examiner by the Company,counsel stated :The major point at issue is the eligibility of those employees who were challengedon the ground that they are "leadmen,"and proceeded to a general discussion of the eligibility of "leadmen" as a group. 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the date of the election, make any objection to that decision onthe ground of lack of clarity, nor did the Company ever take anyformal steps aimed at the clarification of that Decision.We aresatisfied that there was no lack of clarity in these respects. impedinga fair election.The Board has fully considered the Objections filed by the Associa-tion and the Objections and amplified Objections filed by the Com-pany, and the Regional Director's Report thereon.The Board findsthat the Objections raise no substantial and material issues withrespect to the conduct of the ballot.They are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Square Deal Lodge No. 40, Amalga-mated Association of Iron, Steel and Tin Workers of North America,through Steel Workers Organizing Committee, has been designatedand selected by a majority of the production, maintenance, service,and transportation employees of the International Nickel Company,Inc.,Huntington, West Virginia, who are paid on an hourly, piece,or tonnage basis, except inspectors, mill clerks, policemen, timekeep-ers, hospital employees, officials and others in a supervisory position,foremen, assistant foremen, subforemen, substitute foremen, leadmen,stenographers, secretaries, and other clerical employees, as their rep-resentative for the purposes of collective bargaining, and that pur-suant to the provisions of Section 9 (a) of the National Labor Rela-tions Act, Square Deal Lodge No. 40, Amalgamated Association ofIron, Steel and Tin Workers of North America, through Steel Work-ers Organizing Committee, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof,.pay, wages, hours of employment, and other conditions of employ-ment.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Second Supplemental Decision and Certification of Represent-atives.